DETAILED ACTION
Status of Claims
This Office Action is in response to the RCE filed 02/18/2021.
Claims 1-20, 25, 32 & 39 are cancelled.
Claims 21, 23, 29, 31, 35 & 37 have been amended.
Claims 21-24, 26-31, 33-38 & 40 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. While the incorporation of the arrangement of parts does help develop the 101 arguments, the claims still recite a method of organizing human activity and fundamental economic practice of registering a card to an account on an electronic device, recited on generic computer components such that it amounts no more than mere instructions to apply the exception using a generic computer device. Therefore, Applicant’s arguments are not persuasive.

In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s argument have been fully considered, but are not persuasive. Applicant argues newly amended subject matter stating none of the arts of record teach the newly recited features. Examiner respectfully disagrees. As cited below, Purves teaches registering at least one card initially to the electronic device while no card 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24, 26-31, 33-38 & 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites obtaining a user identifier, identifying an input for registering a card, transmitting a user identifier, receiving information of at least one card, displaying at least one visual object, detecting a user input, requesting to transmit a token, receiving the token, storing data associated with the token and registering the card. Thus, the claim recites a fundamental economic practice, which is a “method of organizing human activity.” 
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements – using an electronic device consisting of a display and server to perform the steps described above. The electronic device, display and server in the steps are recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of displaying, analyzing and performing payment) such that it amounts no more than mere instructions to apply the exception using a generic computer device. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim, individually or in combination, does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic device to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer device. Mere instructions to apply an exception using a generic computer device cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 22-24 & 26-28 are dependent on claim 21 and include all the limitations of claim 21, therefore are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 29-31, 33-38 & 40 relate to an electronic device, which includes all the limitations of claim 21, therefore are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 24, 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302) in view of Villa-Real (US 2014/0162598).

Regarding claim 21, Purves teaches A method of operating an electronic device, the method comprising:
Obtaining a user identifier by using a payment application (Paragraph [0078]; FIG. 2014a; Paragraph [0460]);
Identifying an input for registering at least one card initially to the electronic device  while no card is registered to the electronic device (Paragraphs [0460]-[0461] teaches creating a virtual wallet account by providing payment information, etc.; Examiner interprets that creating an account indicates no account exists, therefore no previous payment information could be stored; FIG. 2014b);
In response to the identification of the input, transmitting, to a server, the user identifier (Paragraph [0460] teaches logging into the consumer’s bill pay account with an email address (reads on user identifier) and password);
In response to the transmitting the user identifier, receiving, from the server, information of at least one card unregistered in the electronic device among a plurality of cards that are registered in the server as associated with the user identifier, wherein the information of at least one card is previously registered in the server by another electronic device of the electronic device (Paragraph [0135] teaches user and card registration; Paragraph [0460]-[[0461] teaches user and card registration using a device; FIGs 2014a & 2014b; Examiner interprets if the user and/or card is not registered, it would clearly be unregistered);
in response to the detection, requesting the server, to transmit a token for registration of a card represented by the visual object based on the information (Paragraph [0135] teaches receiving a token PAN for the user registered bank account);
receiving, from the server, the token (Paragraph [0135] teaches receiving a token PAN for the user registered bank account); 
enabling and enrolling a primary account number (PAN) corresponding to the token (Paragraph [0135] teaches receiving a token PAN for the user registered bank account);
storing, in a memory of the electronic device, at least one data associated with the token (Paragraph [0135] teaches receiving a token PAN for the user registered bank account), and
registering the card represented by the visual object (Paragraphs [0460]-[0461] teaches creating a virtual wallet account by providing payment information, etc.),
wherein the plurality of cards are registered in another electronic device of which a user identifier is the same as the user identifier of the electronic device (Paragraph [0133] teaches providing registration information such as user profile information, financial account information and/or the like).
Purves does not specifically recite registering financial account information to multiple devices, however, another device with the same information (user identifier, etc.) is merely a duplication of parts. For example, one of ordinary skill in the art would know that it is common to have your bank account information associated with an email address or username to sign-in to a banking application or wallet, which could easily be performed via desktop computer and/or mobile device. Therefore, it would be obvious that the cards are registered in multiple devices for ease of access for use of payment devices. 
Purves does not teach, however, Villa-Real teaches 
displaying, based on the received information, at least one visual object respectively representing the at least one card on a display of the electronic device (FIG. 9 teaches displaying a visual card);
detecting a user input on a visual object among the at least one visual object (FIG. 23, item 760 teaches selecting the virtual card);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system as taught by Purves to included different sized virtual card images to provide greater account security and better audio-visual alarm/reminders to prevent fraudulent usage (Abstract). 

Regarding claim 22, the combination of Purves and Villa-Real teaches The method of claim 21. Purves further teaches:
after storing the at least one data associated with the token, changing data, among the at least one data, indicating a state of the card to indicate a payable state (Paragraph [0184] teaches a restricted payment mode may be activated (reads on payable state) for certain purchases).

Regarding claim 24, the combination of Purves and Villa-Real teaches The method of claim 21. Purves does not teach, however, Villa-Real further teaches wherein the displaying of the plurality of the card images comprises displaying the plurality of the card images to have at least one among a different color, a different transparency, a different size, and a different text from those of a registered card image (FIG. 11C shows two different sized virtual card images).

Regarding claim 26, the combination of Purves and Villa-Real teaches The method of claim 21. Purves further teaches wherein the receiving, from the server, of the token further comprises:
receiving, from the server, a request of a user authentication;
after receiving the request of the user authentication, receiving an input representing information corresponding to a user authentication item of the user authentication;
transmitting, to the server, the information corresponding to the user authentication item; and
after transmitting the information corresponding to the user authentication item, receiving, from the server, the token.
(Paragraphs [0215] – [0216] teaches the user authentication process)

Regarding claim 27, the combination of Purves and Villa-Real teaches The method of claim 26. Purves further teaches wherein the user authentication item comprises a call, a short message service (SMS), a one-time password (OTP), or an App-to-App or the combination thereof (Paragraph [0132] teaches user authorization and SMS messages).

Regarding claims 29, 30, 33 & 34, all limitations as recited have been analyzed and rejected with respect to claims 21, 22, 26 & 27. Claims 29, 30, 33 & 34 pertain to a method having associated instructions corresponding to the method of claims 21, 22, 26 & 27. Claims 29, 30, 33 & 34 do not teach or define any new limitations beyond claims 21, 22, 26 & 27, therefore they are rejected under the same rationale.

Regarding claims 35-37 & 40, all limitations as recited have been analyzed and rejected with respect to claims 21, 22, 24 & 26. Claims 35-37 & 40 pertain to an electronic device having associated instructions corresponding to the method of claims 21, 22, 24 & 26. Claims 35-37 & 40 teach the limitations of claims 21, 22, 24 & 26, therefore they are rejected under the same rationale with additional attention paid to:
a display (FIG. 1B) ;
a communication interface (FIG. 25); 
a memory (Paragraph [0618]); and 
a processor (Paragraph [0145])

Claims 23, 31 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302) in view of Villa-Real (US 2014/0162598) and further in view of Jiang et al. (US 2015/0278796).

Regarding claim 23, the combination of Purves and Villa-Real teaches The method of claim 21. Purves further teaches wherein the information of the at least one card comprises a card issuance company, a card name, a card expiration date, a card verification value (CVV), an actual card image, a card reference identifier (ID), or the combination thereof (Paragraph [0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system as taught by the combination of Purves and Villa-Real to include card registration information as taught by Jiang to ensure the account access information is correct and can be accessible to the necessary parties.

Regarding claims 31 & 38, all limitations as recited have been analyzed and rejected with respect to claim 23. Claim 31 pertains to a method having associated instructions corresponding to the method of claim 23. Claim 38 pertains to an electronic device having associated instructions corresponding to the method of claim 23. Claims 31 & 38 do not teach or define any new limitations beyond claim 23, therefore they are rejected under the same rationale.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302) in view of Villa-Real (US 2014/0162598) and further in view of Wallner (US 8,814,046).

Regarding claim 28, the combination of Purves and Villa-Real teaches The method of claim 21. The combination of Purves and Villa-Real does not teach, however, Wallner teaches transmitting a magnetic field signal to a point of sales (POS) device, wherein the magnetic field signal comprises payment information indicating the token (Col. 1 Ln. 24-58; Col. 3 Ln. 53-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system as taught by the combination of Purves and Villa-Real to included magnet field signal as taught by Wallner to provide greater account security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 7-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 25, 2021


/KITO R ROBINSON/Primary Examiner, Art Unit 3619